PER CURIAM.
Defendant wife appeals from a decree of divorce in her favor. The appeal is simply upon the awards made for support and alimony.
The parties had been married for approximately 10 years and plaintiff had adopted the three children of the defendant. One child is now married and the others are 17 and 16 years of age. The court awarded $150 per month child support and $325 per month for 31 months for support of the wife. The wife was awarded exclusive possession of the parties’ home for 31 months, at which time the house was to be sold and the proceeds divided between the parties. The balance of the parties’ property was divided about equally between them.
Evidence indicated that plaintiff, a dentist, had approximately $1400 per month net income. While the amounts that were awarded might have been somewhat different if they had been tried by a different judge, we cannot disagree with the trial court. Under the circumstances we will not disturb the judgment. See Thomas v. Thomas, 6 Or App 279, 487 P2d 904 (1971).
Affirmed.